Opinion issued August 6, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00661-CR
____________

RICHARD KEITH WILLIAMS, Appellant

V.

THE STATE OF TEXAS Appellee 




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1130268


 
MEMORANDUM  OPINION
           On June 4, 2009, appellant
 filed a motion to withdraw the above-referenced 
appeal.  Because we had not yet issued a decision, the motion was granted on June
15, 2009.  See Tex. R. App. P. 42.2(a).  Accordingly, the appeal is dismissed. 
          Any pending motions are denied as moot.
          The Clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).